Exhibit 10.69

AMENDMENT NO. 1 TO LICENSE AGREEMENT

This Amendment No.1 to License Agreement (the “Amendment”) is made and entered
into as of the 12th day of March, 2008 (“Effective Date”), by and between SOLVAY
PHARMACEUTICALS, INC., a Georgia corporation having its principal office at 901
Sawyer Road, Marietta, Georgia 30062 (“Solvay”) and JAZZ PHARMACEUTICALS, INC.,
a Delaware corporation, having its principal offices at 3180 Porter Drive, Palo
Alto, California 94304 (“Jazz Pharmaceuticals”). Solvay and Jazz Pharmaceuticals
are referred to herein on occasion separately as a “Party” or together as the
“Parties”. Capitalized terms used herein shall have their respective meanings
set forth in the License Agreement, unless otherwise defined herein.

WHEREAS, the Parties have entered into that certain License Agreement (the
“Agreement”) dated as of the 31st day of January, 2007; and

WHEREAS, the parties wish to amend Section 3 of the Agreement in accordance with
Section 13.6 of the Agreement to change the times when certain payments are due
from Jazz Pharmaceuticals to Solvay;

NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
in this Amendment, the Parties agree as follows:

1. Amendment of Definitions.

(a) The term “LUVOX-ER” in the Agreement is hereby changed to “LUVOX CR” and all
applicable references are hereby changed.

(b) Section 1.11 of the Agreement is amended and replaced in its entirety with
the following:

“1.11 Milestones” means the events identified in Sections 3.1 (b) through (j).”

(c) Section 1.12 of the Agreement is amended and replaced in its entirety with
the following:

“1.12 “Milestone Payments” means the payments to be made by Jazz Pharmaceuticals
to Solvay pursuant to Sections 3.1 (b) through (j).”

2. Amendment of Section 3.1. Section 3.1 of the Agreement is amended and
replaced in its entirety with the following:

“3.1 Upfront Payment and Milestone Payments. As consideration for the license
granted by Solvay to Jazz Pharmaceuticals hereunder, Jazz Pharmaceuticals will
make the following upfront and milestone payments to Solvay:

(a) Two million ($2,000,000.00) dollars to be paid as a non-refundable payment
at the Time of Closing (the “Upfront Payment”);

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

(b) Two million ($2,000,000.00) dollars within fifteen (15) days of the First
Commercial Sale of LUVOX-IR, supplied by or on behalf of Solvay, by Jazz
Pharmaceuticals;

(c) Ten million dollars ($10,000,000.00) within thirty (30) days after receipt
of FDA approval of the first indication for the LUVOX CR NDA;

(d) Ten million dollars ($10,000,000.00) within thirty-nine (39) days after
receipt of FDA approval of the first indication for the LUVOX CR NDA;

(e) Ten million five hundred thousand dollars ($10,500,000.00) dollars on the
later of (i) September 30, 2008 or (ii) the last day of the first calendar
quarter following the calendar quarter in which the first commercial sale of
LUVOX CR by Jazz Pharmaceuticals occurs;

(f) Ten million five hundred thousand dollars ($10,500,000.00) dollars on the
later of (i) December 31, 2008 or (ii) the last day of the second calendar
quarter following the calendar quarter in which the first commercial sale of
LUVOX CR by Jazz Pharmaceuticals occurs;

(g) [ * ] dollars payable as set forth in Section 3.5 after twelve (12) months
of uninterrupted supply of Jazz Pharmaceuticals’ requirements of LUVOX CR by
Elan to Jazz Pharmaceuticals in accordance with the terms and conditions of the
Elan Agreement as measured from the date of the First Commercial Sale of LUVOX
CR by Jazz Pharmaceuticals;

(h) [ * ] dollars payable as set forth in Section 3.5 when Net Sales of LUVOX CR
first reach one hundred million ($100,000,000.00) dollars in a single twelve
month period;

(i) [ * ] dollars payable as set forth in Section 3.5 when Net Sales of LUVOX CR
first reach two hundred million ($200,000,000.00) dollars in a single twelve
month period; and

(j) [ * ] dollars payable as set forth in Section 3.5 when Net Sales of LUVOX CR
first reach four hundred million ($400,000,000.00) dollars in a single twelve
month period.

Each Milestone Payment shall be made only once, regardless of how many times
each related Milestone is achieved. No payment shall be owed for a Milestone
which is not reached.

3. Amendment of Section 3.5. Section 3.5 of the Agreement is amended and
replaced in its entirety with the following:

“3.5 Reports. Within forty-five (45) days after the end of each calendar quarter
during the term of this Agreement, Jazz Pharmaceuticals shall provide Solvay
with a written report of Net Sales of LUVOX CR during such quarter.
Simultaneously with the

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.



--------------------------------------------------------------------------------

submission of such report, Jazz Pharmaceuticals shall pay to Solvay all royalty
payments due to Solvay under Section 3.3 hereof and the milestone payments due
under Sections 3.1(g), (h), (i) and (j), if applicable. Interest, at a rate of [
* ] percent ([ * ]%) per annum, or at the highest legal rate if less than [ *
]%, shall be payable for any late payments.”

4. Amendment of Section 6.6. Section 6.6 of the Agreement is amended and
replaced in its entirety with the following:

“6.6 Additional Regulatory Commitments. In the event that, in connection with or
as a condition of the approval of either of the Current NDAs, the FDA requires
the conduct of additional post-approval studies or activities, Solvay will
reimburse Jazz Pharmaceuticals for fifty percent (50%) of all amounts expended
by Jazz Pharmaceuticals and submitted to Solvay prior to the third anniversary
of the date upon which such NDA approval or conditional approval is granted on
the preparation for and conduct of such studies or other activities and related
filings with regulatory authorities, up to a maximum aggregate amount of one
million four hundred thousand ($1,400,000.00) dollars, four hundred thousand
($400,000) dollars of which has already been reimbursed by Solvay as of
March 10,2008.”

5. No Other Changes. Except as set forth above, the Agreement remains in full
force and effect as originally executed.

IN WITNESS WHEREOF, the Parties have caused this Amendment No. 1 to License
Agreement to be executed by their duly authorized representatives as of the
Effective Date.

 

JAZZ PHARMACEUTICALS, INC.     SOLVAY PHARMACEUTICALS, INC. By:   /s/ Jason
Levin     By:   /s/ Murray Kay

Print Name:

Title:

Date:

 

Jason D. Levin

VP Corporate Development

March 12, 2008

   

Print Name:

Title:

Date:

 

Murray Kay

VP Finance

3/11/08

 

[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24B-2 of the Securities Exchange Act of 1934, as
amended.